 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
     ADAM GHADIRI                                      Case No.: 8:21-cv-00295-JLS- KES
10
                    Plaintiff,
11
     vs.                                               ORDER DISMISSING ACTION
12
     ENGINE COMPONENTS AND MACHINE
13
     INC., a corporation; LEPAK JOHN R TR, a
14   trust,

15                  Defendants
16

17

18
                    JOINT STIPULATION OF DISMISSAL PROPOSED ORDER
19
            The stipulation is approved. The entire action, including all claims and counterclaims
20

21   stated herein against all parties is hereby dismissed with prejudice.

22   Dated: July 14, 2021
23

24
                                           _____________________________________________
25                                         HON. JOSEPHINE L. STATON
                                           UNITED STATES DISTRICT JUDGE
26

27

28
                                                      1
